DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 7, 7, 7, 1, 1, 1, , of U.S. Patent No. 10,475,209. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in claims 1-10 are fully disclosed or transparently found with obvious wording variations in claim 1 and 7 of U.S. Patent No. ‘209 and allowing the invention defined by claims of the instant application would result in an unwarranted timewise extension of the monopoly defined by the invention of claims of Pat. No. ‘209.

Note:
Claim 4, Applicant’s specifications paragraph 57 equates depth map to 3D environment, objects are in the environment.
Claims 8 imaging devices are cameras that capture images at substantially the same. 
 Claim 7, optical distortion for each of the one or more imaging devices, or a position and an orientation of each of the one or more imaging devices relative to the calibration target [i.e. disparity].) Based on disparity as defined by Col.4, Line 53-57; Processing the one or more images can comprise determining a disparity between an image captured by the first camera and a corresponding image captured by the second camera.  The calibration parameters can comprise at least one of a focal length, a position of the principal point, pixel size, or optical distortion for each of the one or more imaging devices.)


Instant Claims
Claims of Patent US 10,475,209
1.A depth map generating method comprising: obtaining one or more images from each of one or more imaging devices; and processing, with aid of one or more processors, the one or more images from each of the one or more imaging devices based on calibration parameters for the one or more imaging devices to generate a three-dimensional depth map; wherein: the calibration parameters are determined using a plurality of calibration images of a calibration target from each of the one or more imaging devices, the calibration target including a plurality of features arranged in a repeating pattern and one or more reference markers each uniquely identifiable within each calibration image 

2. The method of claim 1, wherein the one or more reference markers include a plurality of reference markers, and 
each of the plurality of reference markers on the calibration target forms one of vertices of an irregular polygon on the calibration target with no more than two of the plurality of reference markers being on a same line.

3. The method of claim 2, 
wherein each of the plurality of reference markers in the each calibration image forms one of vertices of an irregular polygon in the each calibration image.






















4. The method of claim 1, wherein: the one or more imaging devices are carried by an unmanned aerial vehicle[preamble of claim 1][applicant’s specifications paragraph 57 equates depth map to environment] (last limitation of claim 1; a 3D representation of an environment [objects are in the environment])














































5. The method of claim 1, wherein the calibration parameters include at least one of a focal length, a position of a principal point, a pixel size, or an optical 




6. The method of claim 1, wherein the calibration parameters include a position and an orientation of each of the one or more imaging devices relative to the calibration target. (Third limitation of claim 7 of ‘204)

7. The method of claim 1, wherein processing the one or more images includes reducing optical distortion in at least one of the one or more images. (Second limitation of claim 7 of ‘204)





8. The method of claim 1, wherein the one or more imaging devices include a first camera and a second camera that capture images at substantially the same time.(imaging devices of ‘204 are cameras that capture images at substantially the same time)

9. The method of claim 8, wherein processing the one or more images includes identifying one or more features present in both an image captured by the first camera and a corresponding image captured by the second camera. (limitation of claim 1 of ‘204; a correspondence between image coordinates of features in each image of the plurality of images)

10. The method of claim 8, wherein processing the one or more images includes determining a disparity between an image captured by the first camera and a corresponding image captured by the second camera. (Claim 7 of ‘204, optical distortion for each of the one or more imaging devices, or a position and an orientation of each of the one or more imaging devices relative to the calibration target [i.e. disparity].) Based on disparity as defined by Col.4, Line 53-57; Processing the one or more images can comprise determining a disparity between an image captured by the first camera and a corresponding image captured by the second camera.  The calibration parameters can comprise at least one of a focal length, a position of the principal point, pixel size, or optical distortion for each of the one or more imaging devices.)

unmanned aerial vehicle (UAV), the method comprising: receiving, from the one or more imaging devices, a plurality of images of a calibration target, the 
calibration target comprising a plurality of features arranged in a repeating pattern and a plurality of reference markers, wherein the plurality of reference markers are each uniquely identifiable in each image of the plurality of images, 











wherein each of the plurality of reference markers on the calibration target forms one of vertices of an irregular polygon on the calibration target with no more than two of the plurality of reference markers being on a same line, 




wherein each of the plurality of reference markers in each image of the plurality of images forms one of vertices of an irregular 

of images comprises at least one image capturing less than all of the plurality 
of features;  determining, with aid of one or more processors, a spatial 
relationship between the plurality of reference markers in each image of the 
plurality of images and the plurality of reference markers on the calibration 
target, comprising identifying a correspondence between the vertices of the irregular polygon in the each image of the plurality of images and the vertices 
of the irregular polygon on the calibration target;  formulating, based on the 
spatial relationship and with aid of one or more processors, a correspondence 
between image coordinates of features in each image of the plurality of images 

determining, based on the correspondence and with aid of the one or more processors, calibration parameters for the one or more imaging devices;  and generating, based on the determined calibration parameters for the one or more imaging devices, a 3D representation of an environment of the UAV based on the calibration parameters. 


 2.  The method of claim 1, wherein the plurality of images from each of the one or more imaging devices are taken at different positions and orientations relative to the calibration target. 
 
    


3.  The method of claim 1, wherein the calibration target is a checkerboard comprising a plurality of squares and the plurality of features comprises corner points of the plurality of squares. 
 
 
   4.  The method of claim 3, wherein the plurality of reference markers are each positioned within one of the plurality of squares. 
 








    5.  The method of claim 3, wherein the plurality of features comprises four outer corners of the checkerboard and the at least one image omits at least one of the four outer corners. 


 
    6.  The method of claim 1, wherein the plurality of features are arranged in the repeating pattern over a plane and wherein the plurality of reference markers form a shape that is rotationally asymmetric within the plane. 
 
    7.  The method of claim 1, wherein the calibration parameters comprise at 

 

Claim 7






Claim 1.









(imaging devices of ‘204 are cameras that capture images at substantially the same time)





Claim 1.











Claim 7.




















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefevere US 7,623,274 .


    PNG
    media_image1.png
    637
    492
    media_image1.png
    Greyscale

Fig.3 with lines
Examiner has redrawn Fig. 3 of the prior art with lines to illustrate applicant’s limitations.  Only one polygon is shown but others can be clearly drawn out to meet Applicant’s limitation of a “plurality of reference markers on the calibration target forms one of vertices of an irregular polygon on the calibration target with no more than two of the plurality of reference markers being on a same line.”  
The prior art of Lefevere also states Col. 2, line 20-25; Systems and methods using an orientation/position-sensitive calibration pattern for three-dimensional calibration of an imaging system, each image containing at least a unique orientation and position sensitive sub-area of the pattern, determining a set of coordinate pairs of corresponding points in the image and the pattern for each image utilizing image data and pattern information.   
Additionally; (Col.7 Line. 17-18; needs to only image a unique sub-area of the calibration pattern rather than the entire calibration pattern.) Clearly teaches that only a selected portion of the calibration pattern is needed. 

Regarding claim 1, Lefevere teaches a depth map generating method comprising: 
obtaining one or more images from each of one or more imaging devices; and (Fig.1 images 24a and 245b from cameras 22, 34 )
processing, with aid of one or more processors, the one or more images from each of the one or more imaging devices based on calibration parameters for the one or more imaging devices to generate a three-dimensional depth map; (Col. 2, lines 57-67; processor to perform actions including, capturing images [book Fig. 1 or Pattern Fig. 3] using cameras to be calibrated, each image containing at least a unique orientation and position sensitive sub-area of the pattern[parameters], so as to construct a three-dimensional camera calibration model.) It is noted that in three-dimensional, one of the dimensions is depth. And a three-dimensional model is a map. Applicant’s specifications para. 57 defines depth maps as: “three-dimensional (3D) depth maps of the surrounding environment and/or objects within the environment.”  A book is an object.

the calibration parameters are determined using a plurality of calibration images of a calibration target from each of the one or more imaging devices, (FIG. 3  and Col. 3, lines 37; is an example of a suitable orientation and/or position sensitive calibration pattern for three-dimensional calibration.)
 the calibration target including a plurality of features arranged in a repeating pattern and one or more reference markers each uniquely identifiable within each calibration image of the plurality of calibration images; and (FIG. 3  and Col. 3, lines 37; is an example of a suitable orientation and/or position sensitive calibration pattern for three-dimensional calibration. Also [regarding markers each uniquely identifiable] Col. 2, line 20-30; each image containing at least a unique orientation and position sensitive sub-area of the pattern, determining a set of coordinate pairs of corresponding points in the image and the pattern for each image utilizing image data and pattern information, and performing optimization utilizing the sets of coordinate pairs to calibrate relative position, orientation, zoom, and/or lens distortion, etc. of each camera so as to construct a three-dimensional camera calibration model.  Additionally, Fig. 3 placements of dots are uniquely identifiable over the checkerboard and also Fig.2 page numbers)
the plurality of calibration images include at least one calibration image capturing less than all of the plurality of features. (Col. 2, lines 35-37, The pattern is generally comprised of overlapping sub-areas of a minimum portion of the pattern. Also Fig.1 24A is not captured with top left camera) Also (Col. 5 line 50; an orientation/position sensitive calibration pattern 38 as described herein does not require that the calibration pattern be completely visible within the images of the cameras to be calibrated.)

Regarding claim 2, Lefevere teaches of the limitations of claim 1 and further teaches, wherein the one or more reference markers include a plurality of reference markers, and each of the plurality of reference markers on the calibration target forms one of vertices of an irregular polygon on the calibration target with no more than two of the plurality of reference markers being on a same line. (Fig.3; Also see Fig.3 Above drawn with lines)

Regarding claim 3, Lefevere teaches of the limitations of claim 2 and further teaches, wherein each of the plurality of reference markers in the each calibration image forms one of vertices of an irregular polygon in the each calibration image. (Fig.3; Also see Fig.3 Above drawn with lines)

Regarding claim 5, Lefevere teaches of the limitations of claim 1 and further teaches, wherein the calibration parameters include at least one of a focal length, a position of a  (Lefevere Fig.3 dot on corner is in a position of the principle point; i.e. left top edge)

Regarding claim 6, Lefevere teaches of the limitations of claim 1 and further teaches, wherein the calibration parameters include a position and an orientation of each of the one or more imaging devices relative to the calibration target. (Lefevere Fig. 2 left and right cameras)

Regarding claim 7, Lefevere teaches of the limitations of claim 1 and further teaches, wherein processing the one or more images includes reducing optical distortion in at least one of the one or more images. (Lefevere Col. 2, Line 12; The method generally includes performing optimization utilizing the sets of coordinate pairs to calibrate relative position, orientation, zoom, and/or lens distortion, etc.)

Regarding claim 8, Lefevere teaches of the limitations of claim 1 and further teaches, wherein the one or more imaging devices include a first camera and a second camera that capture images at substantially the same time. (Col. 5, line 13, The calibration pattern 38 is imaged by the cameras 22, 34 and the image data is processed to construct a three-dimensional calibration model.) Examiner notes that the images must be imaged at substantially the same time before the pattern is moved to calibrate the cameras.)

Regarding claim 9, Lefevere teaches of the limitations of claim 8 and further teaches, wherein processing the one or more images includes identifying one or more features present in both an image captured by the first camera and a corresponding image captured by the second camera. (Fig.1 camera 34 images is processed; camera 34 image is images from 22 and 34.) Also (Col. 5 line 50; Where the fields of view of the cameras do not overlap significantly, there is only a very limited area where the entire calibration pattern would be visible by all cameras.  In contrast, an orientation/position sensitive calibration pattern 38 as described herein does not require that the calibration pattern be completely visible within the images of the cameras to be calibrated.)

Regarding claim 10, Lefevere teaches of the limitations of claim 8 and further teaches, wherein processing the one or more images includes determining a disparity between an image captured by the first camera and a corresponding image captured by the second camera. (Col. 2, Line 59-66; capturing images using cameras [Fig.1 cameras 22 and 34]to be calibrated, each image containing at least a unique orientation and position sensitive sub-area of the pattern, determining a set of coordinate pairs of corresponding points[determining disparity between images from the cameras] in the image and the pattern for each image utilizing image data and pattern information, and performing optimization utilizing the sets of coordinate pairs to calibrate relative position, orientation, zoom, and/or lens distortion, etc..)

Claim 11 is the system of the method of claim 1 and is rejected for the same reasons as shown in claim 1.  Additionally (Col.  2, Line 11, Systems and methods using an orientation and/or position sensitive calibration pattern for three-dimensional calibration of an imaging system) 

Claim 12 is the system of the method of claim 1 and is rejected using for the same reasons as shown in claim 2.

Claim 13 is the system of the method of claim 1 and is rejected for the same reasons as shown in claim 3.

Claim 15 is the system of the method of claim 1 and is rejected for the same reasons as shown in claim 5.  

Claim 16 is the system of the method of claim 1 and is rejected for the same reasons as shown in claim 6.  

Claim 17 is the system of the method of claim 1 and is rejected for the same reasons as shown in claim 7.  

Claim 18 is the system of the method of claim 1 and is rejected for the same reasons as shown in claim 8.  

Claim 19 is the system of the method of claim 1 and is rejected for the same reasons as shown in claim 9.  

Claim 20 is the system of the method of claim 1 and is rejected for the same reasons as shown in claim 10.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lefevere as applied to claim above, and further in view of Fragoso US 20170193830.

Regarding claim 4, Lefevere teaches of the limitations of claim 1, but does not explicitly teach wherein: the one or more imaging devices are carried by an unmanned aerial vehicle; and the depth map includes information indicating distances of one or more objects from the unmanned aerial vehicle.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Fragoso.  Regarding wherein: the one or more imaging devices are carried by an unmanned aerial vehicle; and the depth map includes information indicating distances of one or more objects from the unmanned aerial vehicle, Fragoso teaches  (Para 28; sensors that measure distance to nearby obstacles (that can include stereo or monocular camera systems, laser ranging systems, or ultrasound and infrared proximity sensors) is arranged on a quadcopter to provide the coverage of the environment around it. sensors that measure distance to nearby obstacles (that can include stereo or monocular camera systems, laser ranging systems, or ultrasound and infrared proximity sensors) is arranged on a quadcopter [uav] to provide the coverage of the environment around it.  An onboard computer receives the raw obstacle data and arranges it into a very compact and efficient data structure with indexing that naturally generates a favorable resolution pattern for obstacle sensing (the "egospace").  tailored to an anticipated environment or mission.  Takeoff and landing scenarios in cluttered environments, constant altitude flight, or corridor/path following missions.  This allows for a simple collision-checking routine that takes into account the finite size of the vehicle and evaluates potential routes through obstacles much more quickly than in alternative schemes.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Lefevere in view of Fragoso such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of controlling an unmanned aerial vehicle (UAV) to avoid obstacle collision Fragoso Para 90. 

Claim 14 is the system of the method of claim 1 and is rejected for the same reasons as shown in claim 4.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
	/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422